HOEMES, District Judge
(after stating the facts as above). [1] The International Shoe Company had no lien upon the shoes in controversy because it sold said shoes to S. J. Shumaker for the pürpose of resale in the mercantile business of the latter. See In re Matter of Wright & Weissinger, 47 Am. Bankr. Rep. 283, 277 Fed. 514; also Valier & Spiers Milling Co., Petitioners, v. George M. Foote, Trustee of J. F. Howard & Co., 277 Fed. 519.
[2] Furthermore, it does not appear from the record where the contract of sale was entered into, or where the shoes were delivered to the purchaser. Certainly the Mississippi statute can have no extraterritorial effect. If the transaction was consummated and delivery had beyond the limits of the state of Mississippi, then the title to the shoes was perfected in the purchaser before they were brought into the state, and the Mississippi purchase-money lien statute could not operate to give a lien in a transaction that took place under another sovereignty.
[3] In addition to what has been said in the Cases of Wright & Weissinger and Valier & Spiers Milling Company, supra, it may be added that, conceding the petitioner had a purchase-money lien, it was cut off by the Mississippi sign statute, viz. section 4784 of the Mississippi Code of 1906. Secret unrecorded liens of this kind were exactly the evils which the sign statute was intended to do away with.
The decision of the referee is correct, and will be affirmed.